Case 3:18-cr-05141-BHS Document 36-2 Filed 05/06/19 Page 1 of 15




                EXHIBIT 2
Case 3:18-cr-05141-BHS Document 36-2 Filed 05/06/19 Page 2 of 15




                                                                   000033
Case 3:18-cr-05141-BHS Document 36-2 Filed 05/06/19 Page 3 of 15




                                                                   000034
Case 3:18-cr-05141-BHS Document 36-2 Filed 05/06/19 Page 4 of 15




                                                                   000035
Case 3:18-cr-05141-BHS Document 36-2 Filed 05/06/19 Page 5 of 15




                                                                   000036
Case 3:18-cr-05141-BHS Document 36-2 Filed 05/06/19 Page 6 of 15




                                                                   000037
Case 3:18-cr-05141-BHS Document 36-2 Filed 05/06/19 Page 7 of 15




                                                                   000038
Case 3:18-cr-05141-BHS Document 36-2 Filed 05/06/19 Page 8 of 15




                                                                   000039
Case 3:18-cr-05141-BHS Document 36-2 Filed 05/06/19 Page 9 of 15




                                                                   000040
Case 3:18-cr-05141-BHS Document 36-2 Filed 05/06/19 Page 10 of 15




                                                                    000041
Case 3:18-cr-05141-BHS Document 36-2 Filed 05/06/19 Page 11 of 15




                                                                    000042
Case 3:18-cr-05141-BHS Document 36-2 Filed 05/06/19 Page 12 of 15




                                                                    000043
Case 3:18-cr-05141-BHS Document 36-2 Filed 05/06/19 Page 13 of 15




                                                                    000044
Case 3:18-cr-05141-BHS Document 36-2 Filed 05/06/19 Page 14 of 15




                                                                    000045
Case 3:18-cr-05141-BHS Document 36-2 Filed 05/06/19 Page 15 of 15




                                                                    000046
